Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONN
Election/Restriction

This application contains claims directed to the following patentably distinct species:

I) A reversible polarity fiber optic connector including: 
a ferrule assembly including a front body, a first ferrule and a second ferrule, the first and second ferrules being supported by the front body, the ferrule assembly being configured for mating reception in the outer housing in a first position corresponding to a first polarity of the fiber optic connector and in a second position corresponding to a second polarity of the fiber optic connector, the first and second ferrules projecting from the front end of the outer housing in both the first and second positions, the ferrule assembly being configured to form an optical connection with the fiber optic receptacle; and a boot assembly releasably connected to the outer housing to enable the ferrule assembly to be inserted into the outer housing along the connection axis and to enable the ferrule assembly to be removed from the outer housing along the connection axis when the boot assembly is disconnected from the outer housing, the boot assembly including a rotor operatively connected to the outer housing for rotation with respect to the outer housing about the connection axis between a locked positon and a release position, the rotor including a blocking portion, the blocking portion being configured to block disconnection of the boot assembly with the outer housing in the locked position, and configured to permit disconnection of the boot assembly with the outer housing in the release position searchable in class/subclass G02B 6/3831
II. A  reversible polarity fiber optic connector including 
a ferrule assembly received in the outer housing and configured to form an optical connection with the fiber optic receptacle; and a boot assembly releasably coupled to the outer housing to enable the ferrule assembly to be inserted into the outer housing along the connection axis and to enable the ferrule assembly to be removed from the outer housing along the connection axis when the boot assembly is disconnected from the outer housing, the boot assembly including a hook configured to engage the outer housing to secure the boot assembly to the outer housing, the boot assembly being rotatable relative to the outer housing between a locked position where the book engages the outer housing to secure the boot assembly to the outer housing and a release position where the hook is detached from the outer housing to permit the boot assembly and ferrule assembly to be separated from the outer housing searchable in class/subclass G02B 6/3885, G02B 6/3893.

Applicant also to elect one of the following distinct species that is depicted in the drawings as different embodiments/species and specified in the specification having different technical features as follows:
A) a fiber optic connector according to Figs. 1-18  
B) Another fiber optic connector according to Figs. 19-30
C)  Another fiber optic connector according to Figs. 31-35 

The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures/specification disclosed the different species having mutually exclusive characteristics for each identified species.  
n addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and requiring different search strings and class/subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883